Citation Nr: 1643180	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II.  

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial, compensable rating for erectile dysfunction.  

4.  Entitlement to service connection for a skin rash of the bilateral legs, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus type II.   

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus type II.   

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus type II.   

7.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus type II.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006, October 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2006, the RO denied entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  A VA medical opinion dated May 12, 2006 concluded that the Veteran's hypertension was not related to diabetes mellitus because he was not diagnosed as having diabetes mellitus.  In denying the claim, the RO reasoned that because the Veteran did not have any service-connected disabilities, service connection for hypertension on a secondary basis could not be established.  Within one year of the August 2006 rating decision, additional evidence was received establishing that the Veteran did have diabetes mellitus.  In April 2007, the RO granted the Veteran service connection for diabetes mellitus.  With respect to the RO's denial of service connection for hypertension in August 2006, as new and material evidence was received within one year of that decision (i.e., a diagnosis of and subsequent award of service connection for diabetes, the absence of which had been the basis for the denial of the hypertension claim) it did not become final.  See 38 C.F.R. § 3.156(b).  More recently, the RO readjudicated and denied the claim for service connection for hypertension in October 2011 and the Veteran perfected an appeal.

In the October 2011 rating decision, the RO also awarded an increased 20 percent rating for the Veteran's service-connected diabetes mellitus; awarded service connection for PTSD and assigned an initial 10 percent disability rating; and denied entitlement to service connection for a skin rash on the legs and peripheral neuropathy of the right and left upper extremities.  In September 2012, the RO 
granted service connection for erectile dysfunction and assigned an initial, noncompensable rating for that condition.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every consideration. 

At the outset, the Veteran's VA treatment records dated through September 2012 are associated with the file.  However, in an April 2014 statement the Veteran indicated that he was receiving ongoing treatment at the Iron Mountain VA treatment facility.  Thus, his updated VA treatment records must be obtained.

Also, additional private treatment records must be obtained.  In October 2010, the RO requested the Veteran's records from Dr. Raveesh.  In November 2010, the doctor's office responded that the Veteran had not been treated at that clinic by Dr. Raveesh; rather, Dr. Raveesh had treated him at Marquette General Hospital and/or North Shore Internal Medicine.  The response further indicated that the Veteran's records could be obtained from Dr. Park, Family Physician Medical.  There is no indication that any follow-up requests were made for the Veteran's records.  Therefore, this must be accomplished on remand. 

As the Veteran's claims must be remanded to obtain the above records, and because his most recent VA examinations for his service-connected disabilities were conducted more than six years ago in 2010, he should be afforded current VA examinations to assess the severity of his PTSD, diabetes mellitus, and erectile dysfunction.

With respect to the Veteran's claim for service connection for hypertension, a VA examiner in November 2010 noted that that Veteran had been diagnosed as having hypertension in 1990 and subsequently with diabetes mellitus in 2006.  Thus, the examiner provided an opinion that the Veteran's hypertension was not caused by his diabetes mellitus.  However, the examiner also concluded that the Veteran's hypertension was aggravated by his diabetes mellitus, with reference to micro and macro vessel disease.  See 38 C.F.R. § 3.310.  No opinion was provided as to any relationship with the Veteran's hypertension and his in-service herbicide exposure.  As an allowance of service connection for hypertension on a direct basis, rather than on a secondary basis by means of aggravation, could provide the Veteran a greater benefit remand is required for an additional VA medical opinion.

With respect to the Veteran's claim for service connection for peripheral neuropathy of the upper extremities, the VA examiner in November 2010 concluded that the Veteran did not have bilateral upper extremity peripheral neuropathy.  As the Veteran continues to complain that his fingers, hand, and right arm were consistently numb, to include in his February 2012 notice of disagreement (NOD), he should be scheduled for a current VA examination to determine whether this disability is present.  

Regarding the claim for service connection for a skin rash, the Veteran reported at the time of his May 30, 2006, Agent Orange examination that he had a skin rash on his legs after Vietnam for 18 months, with no recurrence.  In his February 2012 NOD, he indicated that he has had a recurrent rash on his right lower leg since the early 1970s.  He reported that a VA provider told him that he felt it was caused by Agent Orange.  A pathology report from Iron Mountain VAMC dated in December 2011 reveals shows that the Veteran was diagnosed as having granulomatous lichenoid inflammation consistent with lichenoid keratosis of the right ankle.  On remand, the Veteran should be afforded a VA examination to obtain an opinion as to whether any current skin disorder of his legs is related to his military service or was caused or aggravated by his service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the VA Medical Center (VAMCs) in Iron Mountain, Michigan, dated from September 2012, forward.  

2.  Make arrangements to obtain the Veteran's complete treatment records from Marquette General Hospital and North Shore Internal Medicine, to include from Dr. Raveesh; and from Dr. Park, Family Physician Medical, dated from January 1989, forward.  

3.  After the above records have been obtained, schedule the Veteran for appropriate VA examinations to determine the severity of his diabetes mellitus, PTSD, and erectile dysfunction.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose. 

The claims file (i.e. the electronic file) must be made available to the examiners for review in conjunction with the examinations.  All necessary special studies or tests are to be accomplished.  

4.  Schedule the Veteran for a VA dermatology examination.  The claims file (i.e. the electronic file) must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

(a)  The examiner should identify all current skin conditions of the legs found to be present.  

(b)  In regard to each diagnosed condition, to include the granulomatous lichenoid inflammation consistent with lichenoid keratosis of the right ankle diagnosed in December 2011, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service including exposure to herbicides.  For the purpose of providing this opinion, the examiner should accept as true that the Veteran had a skin rash on his legs for 18 months after Vietnam.  See May 30, 2006 VA Agent Orange examination.  The examiner should also note the service records showing treatment for dry skin in August 1968 and heat rash in May 1969.

(c) In regard to each diagnosed condition, to include the granulomatous lichenoid inflammation consistent with lichenoid keratosis of the right ankle diagnosed in December 2011, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was caused by the Veteran's diabetes mellitus.  

(d) In regard to each diagnosed condition, to include the granulomatous lichenoid inflammation consistent with lichenoid keratosis of the right ankle diagnosed in December 2011, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was aggravated, or permanently by, the Veteran's diabetes mellitus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA neurological examination of his upper extremities.  The claims file (i.e. the electronic file) must be made available to the examiner for review in conjunction with the examination.    

(a)  The examiner should identify all current neurological disorders of the upper extremities found to be present.  All tests and studies to determine the correct diagnosis are to be performed, to include EMG and/or NCS if indicated.

(b)  In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service, including exposure to herbicides.  

(c) In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was caused by the Veteran's diabetes mellitus.  

(d) In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was aggravated, or permanently by, the Veteran's diabetes mellitus.  

In responding to (c) and (d), the examiner should acknowledge the Veteran's complaints of occasional mild numbness and loss of sensation in hands at the time of May 30, 2006 VA Agent Orange examination, close in the time to his diagnosis of diabetes mellitus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Arrange for an appropriate VA examiner to provide a medical opinion regarding the Veteran's hypertension.  The claims file (i.e. the electronic file) must be made available to the examiner for review in conjunction with the examination.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his exposure to herbicides in Vietnam, to include Agent Orange.

In providing this opinion, the examiner should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found limited or suggestive evidence of an association between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

If the examiner's opinion is negative, he/she may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure. Rather, the examiner must opine as to whether or not there is a direct relationship between the Veteran's hypertension and the in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above instructions, they must be returned to the examiners for corrective action.

8.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




